PER CURIAM.
This appeal is by the defendant below from conviction of possession of a short-barreled shotgun, for which he was sentenced to imprisonment for three years less certain jail time served.1 The question presented in the brief of the appellant is: “Whether the trial court erred in denying the defendant’s motion for a judgment of acquittal because the state failed to prove that the defendant had possession of the shotgun.” On consideration thereof in the light of the record and briefs we hold, on the evidence presented, that the challenged ruling of the trial court was not error, and that the judgment should be affirmed.
We note, however, the judgment entered by the trial court recited that the defendant David L. Epps pleaded guilty to the charge in question, whereas the record shows his conviction was based on a trial before the court after a plea of not guilty. Accordingly, the judgment is hereby amended to delete therefrom the statement that the defendant pleaded guilty, and by substituting therefor the statement that said David L. Epps was tried before the court and found guilty of possession of a short-barreled shotgun. As so amended the judgment appealed from is affirmed.

. The offense is a felony punishable by confinement in the state penitentiary not to exceed five years. § 790.221(1) and (2) Fla.Stat., F.S.A.